Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered August 8, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention to the contrary notwithstanding, the Supreme Court did not improvidently exercise its discretion when ruling that the prosecutor could cross-examine the defendant about the facts underlying his prior convictions for theft-related offenses rather than restricting inquiry to the mere fact of their existence. Those convictions, which were dissimilar to the crimes for which the defendant was then being tried, were material and relevant on the issue of the defendant’s credibility (see, People v Sandoval, 34 NY2d 371, 377), and the Supreme Court was not obliged to make use of the "Sandoval Compromise” (see, People v Padilla, 123 AD2d 364; People v Hicks, 88 AD2d 519; see also, People v Bearthea, 171 AD2d 751; People v Hamilton, 171 AD2d 882). Moreover, the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.